Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 – 12 and 16 – 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson et al. US 2014/0121622 A1 (Jackson). 

Considering claims 1, 8 – 12 and 16 – 18, Jackson teaches at [claims 1,2,4,5,9,10,12,13, and 0012] a 5 - 50       µm diameter fibrous monofilament formed from a dope comprising microfibrillar natural cellulose fibers, a thickening agent and a water-based solvent, the resulting dried filament comprising 80 - 99.5 wt. % of said . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 – 7, 13 – 15 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. US 2014/0121622 A1 (Jackson) in view of Horenziak . 

Considering claims 2 – 7,13 – 15 and 19 – 20, Jackson is relied upon as set forth above in the 102 rejection of claim 1. Further, said reference is silent regarding the presence of Lyocell fiber in the fibrous monofilament. However, Horenziak teaches a homogeneous blend of fibers with Lyocell fibers having a length of less than about 6 mm as a portion of the blend [Abstract]. Further, Horenziak teaches at [0024] that synthetic fibers such as rayon, polyethylene and polypropylene fibers, may also be utilized in combination with the above-identified natural cellulose fibers, and Lyocell fibers. Furthermore, Horenziak teaches at [0025] that both hardwood pulps and softwood pulps may be employed. The terms hardwood pulps as used herein refers to fibrous pulp derived from the woody substance of deciduous trees (angiosperms): wherein softwood pulps are fibrous pulps derived from the woody substance of coniferous trees (gymnosperms). Also applicable to the present invention are low cost fibers derived from recycled paper, which may contain any or all of the above categories as well as other non-fibrous materials such as fillers and adhesives used to facilitate the original paper making.
Moreover, Horenziak teaches at [0009] that a soft, absorbent, strong materials comprised of a homogeneous blend of Lyocell and other types of fibers, wherein no more than 60% by weight of the Lyocell fibers of the blend have a length greater than, or equal to, 6 mm. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include in the fibrous monofilament a fiber 
Moreover, although Horenziak teaches recycled fibers from recycling paper, Jackson in view of Horenziak does not specifically recognize that the recycled fibers derive from recycling textile. However, Lightman teaches at [0025] a cotton regeneration process, wherein many of yarn preparation processes and machines do a combination cleaning, opening and/or blending of the fibers from the waste cotton material as well as any other fibers, such as virgin cotton fiber, or synthetic fibers such as polyester (considered capable of thermobonding), rayon, or the like.
As Jackson-Horenziak and Lightman are both directed to articles comprising recycled fibers, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the source of recycling fibers (paper and textile) are all taught to be useful for protecting transmission cores. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention with reasonable expectation of success to substitute the Jackson’s paper with Lightman’s textile as the source of recycling fibers motivated by the desire to produce a fibrous filament comprising recycled fibers. Further, as to the % content of recycled to virgin fibers, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art to optimize these parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the 
Moreover, as to the claimed density and linear mass for the filament, these properties are expected to be inherently present in the filament suggested by the prior art. Support for said expectation is found in the fact that the diameter of the claimed filament and the diameter of the filament suggested by the prior art overlap significantly. In addition the chemical composition of the fibers present in the filament (plant derived cellulosic fibers, Lyocell fibers, and thermoplastic fibers, such as polyester) is the same in both cases.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786